Shaw, C. J.
This case we think must be governed by that of Ward v. Fuller, 15 Pick. 185. The execution, delivery and acknowledgment of a deed, are by statute made to have the force and effect of livery of seizin, and therefore do constitute some evidence of seizin in the grantee, and therefore in the absence of all proof, on the part of the tenant, may avail. The plea of nul disseizin so far admits the tenant’s claim to have the freehold, that it is not incumbent on the demandant, to prove the tenant’s possession. Higbee v. Rice, 5 Mass. 352; Washington Bank v. Brown, 2 Met. 293.

Exceptions overruled.